Citation Nr: 0811888	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

1.  Entitlement to dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.  He died in March 1999, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision.  


FINDINGS OF FACT

1.  The veteran died March [redacted], 1999, and the certificate of 
death lists pulmonary embolus as the suspected cause of his 
death; with other significant conditions contributing to his 
death being a seizure disorder, ileus, and being bed ridden.

2.  At the time of his death, the veteran was receiving a 
non-service connected pension, but he was not service 
connected for any disabilities and there is no evidence that 
he ever applied to be service connected for any disability.

3.  The appellant has not alleged that any rating decision 
was clearly and unmistakable erroneous.

4.  The evidence fails to show that the veteran was either a 
prisoner of war, or died within five years of his discharge 
from service.

5.  There is no evidence that any service-connected 
disability contributed substantially or materially to cause 
the veteran's death or to hasten his death.




CONCLUSION OF LAW

The criteria for an award of DIC benefits have not been met.  
38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. §§ 3.22, 
3.104, 3.105(e) (2007); 70 Fed. Reg. 72,211 (2005); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DIC

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See Id.

The veteran's separation physical in 1954 failed to note any 
disabilities and the veteran's claims file is void of any 
medical treatment for many years following service.  
Additionally, the veteran was not service connected for any 
disability at the time of his death.  The veteran was in an 
automobile accident in November 1987 which caused significant 
damage, and based on these injuries (and on chronic 
obstructive pulmonary disease), as well as his honorable 
wartime service, the veteran was awarded a non-service 
connected pension.

The veteran died in March 1999, and the cause of his death 
was suspected to have been a pulmonary embolus, with other 
significant conditions contributing to his death being a 
seizure disorder, ileus, and being bed ridden.  

However, as none of these conditions were shown in service, 
and since the veteran was not service-connected for any 
disability at the time of his death, it naturally follows 
that a service-connected disease or disability was neither 
the principal cause, nor a contributory cause, of his death.  

As such, the criteria for service connection for the cause of 
the veteran's death have not been met, and the appellant's 
claim is denied on this theory of entitlement.

VA will also pay DIC benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling 1) if 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; 2) if 
the disability was rated by the VA as totally disabling 
continuously since the veteran's release from active duty and 
for at least 5 years immediately preceding death; or 3) if 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

In this case, for more than ten years prior to his death, the 
veteran had been receiving special monthly pension based on 
chronic obstructive pulmonary disease and residuals of a 
cerebrovascular accident with cerebral contusion secondary to 
a motor vehicle accident.  However, at the time of his death, 
the veteran was not actually service connected for any 
disability and there is no evidence that he ever even filed 
for service connection for any disability.

As such, while the veteran was rated as being totally 
disabled for pension purposes, he did not have a service-
connected disability.

The veteran's widow contends that there are numerous 
contemporary medical records for various VA facilities 
(including Atlanta, Dublin, Washington, and Charleston) that 
demonstrate that the veteran's death was related to service-
connected conditions; and in her substantive appeal, the 
appellant indicated that the veteran had told her that he 
slept on the ground in the cold weather while in the army 
that caused him to develop joint problems; and she believes 
that his joint problems contributed to his pulmonary 
condition and to his being bedridden.

However, as the veteran never applied for service connection 
for any disability during the course of his life, these 
records cited by the appellant would be incapable of starting 
a posthumous claim for the veteran as this would be 
considered to be a hypothetical entitlement.

The Board notes that, per application of Rodriguez v. Peake, 
511 F.3d 1147 (Fed. Cir. 2008), the Board need not review 
whether there is any other disorder of record that could have 
been service-connected and then assigned a total rating for 
the appropriate period of time so as to warrant the award of 
DIC benefits under 38 U.S.C.A. § 1318, also known as 
"hypothetical entitlement."  See also 38 C.F.R. § 3.22.  
The record shows that the appellant's claim for DIC was filed 
in July 2004; which is after the January 21, 2000 
finalization of VA's modification of 38 C.F.R. § 3.22 that 
precludes VA consideration of such claims.  Therefore, 
consideration of hypothetical entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is legally precluded in this case.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

It is also noted that the appellant highlighted a VA 
treatment record from April 1998 in which the VA doctor 
indicated that the veteran was 100 percent service connected.  
However, this appears to be a misstatement on the part of the 
doctor and does not establish that the veteran actually was 
100 percent service connected.

As the evidence fails to show that the veteran was service 
connected for any disabilities, or that he ever even filed 
for service connection for any disabilities, the criteria for 
DIC have not been met, and the appellant's claim is therefore 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits section 5103(a) notice must be 
tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  

In the present case, required notice was provided by letters 
dated in August 2004 and May 2005, which informed the 
appellant of all four elements required by the Pelegrini II 
Court as stated above; and specifically informed her that at 
the time of his death the veteran was not service connected 
for any disabilities.  

The Board finds that any defect concerning the timing of the 
notice requirement was also harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the appellant was provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the appellant's claim was readjudicated following completion 
of the notice requirements.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006).

VA treatment records have been obtained as were service 
medical records. Additionally, the appellant was offered the 
opportunity to testify at a hearing before the Board, but she 
declined. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Entitlement to dependency and indemnity compensation benefits 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


